Citation Nr: 0422376	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.

A claim of service connection for post-traumatic stress 
disorder (PTSD) was received in December 1998.  The veteran 
was requested to provide information in connection with that 
claim by letters dated in March 1999 and June 1999.  
He did not respond within the prescribed one-year time frame, 
however, so his claim was thereafter considered abandoned.  
38 C.F.R. § 3.158 (2003).

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a more recent May 2002 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied service connection 
for PTSD, and the veteran timely appealed that determination. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records disclose that the veteran had 
service in Vietnam from December 1967 to December 1968.  His 
military occupation specialty (MOS) was radio telephone 
operator.  He was not awarded a Purple Heart Medal for wounds 
sustained in action, nor did he receive the Combat 
Infantryman Badge or other citation for valor.  Service 
medical records, including the report of an examination in 
December 1968 for service separation, are negative for 
psychiatric disorders.

The veteran was examined by a VA psychology service in April 
1992.  It was reported that the veteran's duties in Vietnam 
would be classified as mainly combat support.  The alleged 
combat event that the veteran considered the most traumatic 
took place during his first field assignment.  Within the 
first month of being in Vietnam, the veteran was on a fire 
support base near the border of Cambodia.  One night, the 
enemy penetrated the perimeter and heavy fighting ensued with 
significant causalities to the both sides.  The following 
morning, the veteran participated in a clean up operation 
that included preparing a mass grave for over 200 Vietcong 
soldiers.  He recalled seeing a number of bodies impaled on 
trees after a "bee hive" round had exploded and noticed the 
smell of burning bodies.  

Other events the veteran reported as significantly stressful 
included reading about his cousin's death in the Stars and 
Stripes, the death of Martin Luther King, and the rampant 
racism present at the time.  

A mental status interview and various psychological tests 
were performed.  The assessment was that the veteran's 
symptoms did not support a then current DSM-III-R diagnosis 
of PTSD.  The diagnosis on Axis I was no mental disorder.  

As mentioned, the RO sent a letter to the veteran in March 
1999 asking him to complete a PTSD questionnaire describing 
events in service he regarded as stressors.  The RO's second 
letter to him in June 1999 again advised him to provide this 
requested information.  But he did not respond to either 
letter.

The veteran was afforded a VA psychology examination in April 
1999.  A mental status interview and psychological testing 
was performed.  The veteran again recounted the experiences 
mentioned above that he regarded as stressors.  Additionally, 
he related that, while he was on a Vietnamese air force base 
in the Saigon area during a two month period of the Tet 
Offensive, there were several evenings when 122 mm rockets 
exploded into the city.  He indicated that these rocket 
blasts were "deadly sounding."  He noted that, during the 
attacks, he was on constant alert and under consistent 
stress/pressure, though he did not observe the direct 
destruction from the rockets.  

Another event described as stressful occurred on July 4, 
1968, when the enemy fired approximately 500 rounds (rockets, 
mortars and arms fire) into the veteran's base camp while he 
was on bunker duty-this barrage persisted for over one hour.  
The veteran felt helpless and extremely fearful and believed 
the enemy was going to overrun his camp.  He and his unit 
were able to adequately protect the perimeter and keep the 
enemy from breaking through.  

The veteran stated that he experienced moderate interpersonal 
detachment and avoidance of others, hyperarousal and 
reexperiencing of combat events during the his first two 
years back in the United States after service in Vietnam.  He 
reported that, starting in 1970, he adjusted steadily from 
these difficulties.  He reportedly experienced no unusual 
problems during this process, and returned to, developed and 
maintained several close relationships.  

The clinician stated that interview data were not consistent 
with a DSM-IV diagnosis of PTSD.  The clinician discussed the 
results of the psychological evaluation in terms of the 
diagnostic criteria that must be satisfied to warrant a 
diagnosis of PTSD.

It was indicated the veteran reported exposure to three 
combat-related traumatic events.  However, as well, it was 
observed that he did not endorse clinically significant 
levels of any of the specified symptoms that demonstrate 
reexperiencing of trauma.  Instead, his reported unpleasant 
thoughts and memories of Vietnam revolved around racism.  
Also, he was concerned about questions of why the war took 
place, but this concern was not found to be directly related 
to combat trauma.  

Further, the clinician pointed out that the veteran did not 
endorse clinically significant levels of any of the specified 
symptoms that demonstrate persistent avoidance of stimuli 
associated with trauma or numbing of general responsiveness.  
The veteran indicated that he did not attempt to avoid 
thoughts or feelings about the Vietnam War.  Instead, without 
increased distress, he focused on these memories alone or 
discussed them with a confidant.  

Finally, the clinician observed that veteran did not meet the 
criteria pertaining to persistent symptoms of increased 
arousal.  The veteran's history demonstrated that he 
exhibited only one of five pertinent symptoms.  In this 
regard, the veteran reported a marked hypervigilance 
following his tour in Vietnam that continued to the present.  
However, arousal symptoms caused him only mild distress, as 
such symptoms had steadily decreased since his return from 
Vietnam.  It was observed that the veteran's problems with 
frequent and earlier-than-desired waking appeared not to be 
tied to PTSD or to other anxiety problems.  

The clinician concluded that psychometric testing and 
clinical interview results did not support a diagnosis of 
PTSD.  Further, the psychological assessment did not support 
that the veteran was experiencing clinically significant 
levels of anxiety or depression.  It was pointed out that the 
veteran had not met the criteria for a diagnosis of PTSD 
either on the VA evaluation in 1992 or currently.  The 
current diagnosis on Axis I was no mental disorder.  

A report from a Vet Center, dated in December 2002, reflects 
the veteran's history of exposure to heavy combat in Vietnam, 
especially during the Tet Offensive.  An additional stressor 
was said to be learning of the death of a cousin, who was 
killed in action in Vietnam.  The veteran indicated that he 
began to experience the symptoms of PTSD immediately upon his 
return from Vietnam.  

The Vet Center clinician went on to discuss the veteran's 
symptomatology in terms of the diagnostic criteria for PTSD.  
With respect combat exposure, the clinician reiterated the 
veteran's history of having been involved in heavy combat and 
of having witnessed multiple injuries and casualties.  With 
respect to intrusive thoughts, the clinician noted the 
veteran's report of nightmares and of reliving of events of 
the Tet Offensive in response to alleged combat experiences 
in Vietnam.  With respect to avoidance activities, the 
clinician recounted the veteran's report of avoiding 
activities, places and people that aroused recollections of 
war, such as parades, fireworks, and war movies; also, the 
clinician mentioned various pleasurable activities the 
veteran reported enjoying earlier in his life, but about 
which he now demonstrated markedly diminished interest.  With 
respect to increased arousal, the clinician related the 
veteran's report of insomnia, irritability, heightened 
alertness, and startle response.  It was the clinician's 
diagnostic impression that that the veteran had PTSD.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the veteran by letter dated in 
February 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was also 
informed that he could provide a medical opinion from his own 
doctor as to a relationship between current disability and an 
injury, disease or event in service.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are the reports of VA 
examinations.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical sources have also been obtained.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of February 2003, which was after the RO's 
May 2002 decision denying service connection for PTSD.  
Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelgrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in March 2003 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to certifying the veteran's appeal to the Board.  And 
the veteran had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2003).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2003 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of February 2003, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified 
in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).



Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records that are available must support and not 
contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

In view of the veteran's duty assignment in Vietnam as a 
radio telephone operator and the absence of any awards or 
decorations denoting combat exposure, the Board finds that he 
did not engage in combat against enemy forces.  See 
VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  His mere presence 
in Vietnam is not sufficient, in and of itself, to conclude 
that he had combat, per se.  And although it is not an 
absolute requirement that he necessarily have been in actual 
physical proximity to the incidents alleged, or have had 
first hand experience in them, or even personal 
participation, there still needs to be objective 
(i.e., independent) evidence of a stressful event that is 
sufficient to imply his personal exposure to the incidents 
alleged.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There simply is no 
such supporting evidence in this particular case, though.  
Consequently, his lay testimony, alone, will not be 
sufficient to establish the occurrence of his alleged 
stressors.  Rather, his service records or other independent 
credible evidence must corroborate his alleged stressors 
since, under the circumstances of this case, VA is not 
required to accept his uncorroborated account of a stressor.  
See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).



The veteran has mentioned several alleged stressors to VA and 
non-VA clinicians.  They include night attacks by the enemy, 
on his unit's perimeter, on the Cambodian border; rocket 
attacks on a Vietnamese air force base, in the Saigon area, 
where the veteran was stationed for a while; a particularly 
intense enemy attack on July 4, 1968; and learning of the 
death of cousin, reportedly killed in action in Vietnam.  
Although the veteran discussed these alleged stressors with 
VA and non-VA clinicians, he twice failed to provide any 
information whatsoever about them to the RO, when 
specifically requested to do so.  Accordingly, the RO did not 
have the requisite information to make a request of the 
United States Armed Services Center for Unit Records Research 
(USASCURR), a service department agency that investigates 
records to verify the occurrence of the claimed stressors.  
So they remain either unverified or unverifiable.  The 
veteran's unsubstantiated statements about the stressful 
events, alone, are simply insufficient to establish their 
occurrence.

Even assuming the veteran was involved in combat in Vietnam 
and experienced the stressors during service that he alleges, 
the weight of the medical evidence currently of record still 
does not indicate that he now has PTSD as a result of those 
wartime events.  In this regard, VA twice afforded the 
veteran detailed, comprehensive psychological evaluations.  A 
review of the examination reports indicates that clinicians, 
who examined the veteran on each of the two occasions, 
accepted as true his account of what, in fact, were 
unverified stressors.  And even accepting as true the 
validity of the claimed stressors, the clinicians 
nevertheless determined that the veteran did not satisfy the 
several criteria, other than the occurrence of stressors, 
which are components of a diagnosis of PTSD.  

A current diagnosis of PTSD is a threshold minimum 
requirement for granting service connection, proof that he 
has the condition claimed (i.e., PTSD).  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes.  As well, see Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The Board is well aware that a non-VA clinician has rendered 
a diagnosis of PTSD.  However, that diagnosis was based on 
the veteran's unverified history of alleged stressors.  And 
these alleged stressors could not be verified by evidence 
independent of his assertions.  The Board is not required to 
grant service connection for PTSD merely because a physician 
accepted, as credible, the veteran's description of his 
Vietnam experiences and in turn diagnosed PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Reports of two VA psychological evaluations and the report of 
the Vet Center clinical evaluation all provide significant 
detail with respect to the veteran's symptoms, and all 
include a detailed discussion of his symptoms in relation to 
his alleged stressors in Vietnam.  VA examiners, on the one 
hand, found that he did not meet the diagnostic criteria for 
PTSD, while the Vet Center examiner, on the other hand, found 
that he did meet the diagnostic criteria for PTSD.  
Having reviewed all three reports, the Board determines that 
they are of equal probative value.  It must be emphasized, 
then, that the Board's determination to deny service 
connection for PTSD is predicated, at bottom, on the absence 
of a confirmed stressor in service to support the diagnosis 
of PTSD.  And this is a factual, as opposed to medical, 
determination.

In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KIETH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



